Citation Nr: 1512866	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder secondary to a status post left orbital floor fracture.

2.  Entitlement to a higher initial rating for vertigo, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee disability, including the residuals of a meniscectomy with degenerative joint disease, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for left knee instability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1992, including service in the Southwest Asia theater of operations from October 1, 1990, to March 18, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Veteran is service connected for a left eye disability as a residual of a left orbit fracture, currently rated as 0 percent disabling.  During a November 26, 2012, hearing before the Decision Review Officer, he testified that his visual acuity has gotten worse, and he has needed a stronger prescription for glasses.  He further testified that he started to experience twitching of the eye and increased tear production.  Therefore, the issue of an increased rating for the residuals of a left orbit fracture was been raised by the Veteran; however, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Consequently, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  Service connection is in effect for a left eye disability as a residual of a left orbit fracture.

2.  Throughout the appeal period, the Veteran's vertigo has been manifested by frequent dizziness and occasional staggering.

3.  The Veteran's left knee exhibited no more than slight instability within one year prior to his claim for an increase rating and continuing throughout the appeal.

4.  During the appeal period the Veteran's left knee exhibited no limitation of extension and no more than limitation of flexion to 120 degrees with painful motion.


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the Veteran's claim of service connection for a left eye disability is dismissed.  38 U.S.C.A. § 7105 (West 2014).

2.  The criteria for the assignment of an initial 30 percent evaluation, but no higher, for vertigo have been met beginning September 4, 2009, and continuing throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.87, Diagnostic Code (DC) 6299-6204 (2014).

3.  The criteria for a rating of no more than 10 percent for left knee recurrent subluxation or lateral instability beginning September 4, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5257 (2014).

4.  The criteria for a rating higher than 10 percent for left knee limitation of motion have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5003, 5260, 5261 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify with regard to the Veteran's claims was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in October 2009 that informed him of his duty and the VA's duty for obtaining evidence.  This letter also provided an explanation of the evidence and information required to substantiate his claim for an increased rating.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With regard to his claim for a higher initial rating, courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran has been provided with examinations in connection with his left knee disability, vertigo and claimed left eye disorder in December 2009, January 2010, March 2011 and December 2012.  The Board finds that the examinations are adequate because they included a physical examination of and interview with the Veteran, and a review of the record and relevant history.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not alleged that his left knee and vertigo disabilities have worsened in severity since his most recent examinations, and his VA treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

The Veteran did not request a hearing before the Board; however, he testified at a hearing before a Decision Review Officer (DRO) in November 2012.  The DRO asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating for his left knee disability, and to establish whether an additional rating for left knee instability was warranted.  She also sought to identify pertinent evidence not then associated with the claims file.  Additionally, the Veteran volunteered testimony concerning his treatment history and symptoms for his left knee, vertigo and left eye disabilities.  Neither the Veteran nor his representative has identified any prejudice in the conduct of any of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to a decision on the merits.

II.  Service Connection for a Left Eye Disability

The Veteran seeks service connection for a left eye disorder as secondary to a status post left orbital floor fracture he experienced during service.  Specifically, he argues that as a result of the orbital fracture he sustained during service, he has residual left eye symptoms including worsening visual acuity, twitching and watering.  See Hearing Tr. at 5-8.  

The Veteran is already service connected for the residuals of a left orbit fracture, which includes his left eye symptoms as described above.  See September 1992 Rating Decision; see also February 2010 Rating Decision.  Additionally, the January 2010 VA examiner did not find evidence of any other left eye disorder on physical examination, nor is there any evidence that the Veteran has any additional left eye symptoms that have not been encompassed in his rating for the residuals of a left orbit fracture.  See January 2010 VA Examination Report; see also VA Medical Records.  Thus, his claim of entitlement to service connection for a left eye disorder as secondary to a status post left orbital floor fracture is moot because the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).    

III.  Higher Ratings Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Higher Initial Rating for Vertigo

The Board finds that the Veteran's symptomatology has met the criteria for a 30 percent rating for vertigo throughout the appeal period.  The Veteran is service-connect for vertigo as secondary to his service-connected residuals of a left orbit fracture he suffered during service.  His vertigo is rated by analogy under DC 6204 for peripheral vestibular disorders.  Peripheral vestibular disorders are rated using the Schedule of Ratings for Diseases of the Ear.  38 C.F.R. § 4.87.  Under DC 6204, peripheral vestibular disorders productive of dizziness and occasional staggering are assigned a 30 percent disability evaluation, which is the maximum rating available under DC 6204.  In his August 2010 notice of disagreement, the Veteran stated that he has experienced staggering in connection with his vertigo, particularly when walking and when he looks over his right shoulder too long.  Additionally, during his November 2012 hearing before the DRO, he testified that he has dizzy spells about once a day, and that they cause him to lose his balance.  See Hearing Tr. at 3.  The Veteran is competent to give testimony concerning the symptoms he experiences, and the Board finds his statements credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the criteria for a 30 percent rating have been met.

The Board has considered whether the Veteran may be entitled to a rating higher than 30 percent under other diagnostic codes.  Ratings of higher than 30 percent are available under DC 6205 for Meniere's syndrome; however, there is no evidence in the record that the Veteran has Meniere's syndrome.  Furthermore, a Note to DC 6205 instructs that Meniere's syndrome is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus.  Here, no evidence has been presented which associates hearing loss or tinnitus with the Veteran's vertigo.  Thus, the Board finds that the Veteran is not entitled to a rating higher than 30 percent for his service-connected vertigo.

B.  Increased Rating for Left Knee Disability

Based on all of the evidence of record, the Board finds that the Veteran qualifies for a 10 percent rating under DC 5257 for slight left knee lateral instability throughout the appeal period, beginning September 4, 2008.  However, entitlement to a rating in excess of 10 percent for left knee limitation of motion is not warranted.  

1. Diagnostic Code 5257

As to the Veteran's instability of his left knee, the Board finds that he is entitled to a 10 percent rating under DC 5257 beginning  September 4, 2008, and continuing throughout the appeal period.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).  

The evidence demonstrates that the Veteran's left knee symptoms have more nearly approximated "slight" rather than "moderate" or "severe" recurrent subluxation or lateral instability throughout the appeal period.  The Veteran has complained of instability in his left knee, which causes it to give way approximately twice a week.  See December 2009 & March 2011 VA Examination Reports; Hearing Tr. at 9-10.  He did not report more frequent periods of his left knee giving way at any point during the appeal period, nor did he report losing his balance or falling as a result of his left knee instability.  See id.  Moreover, he reported regularly wearing a brace due to the recurrent instances of instability in his knee, but not using any other assistive devices, such as a cane or a crutch, due to his left knee instability.  Although he complained of recurrent popping and swelling in his left knee, he did not report any locking.  Additionally, even though the record on appeal shows that the Veteran exhibited tenderness and effusion in the left knee joint on examination, there is no evidence that he exhibited objective signs of subluxation or instability at any point during the appeal period.  See December 2009, March 2011 & December 2012 VA Examination Reports; see also VA Medical Records.  At all VA examinations the examiners noted no objective signs of instability or subluxation on physical examination, and the tests for these symptoms were negative.  See id.  Likewise, there is no evidence in the Veteran's VA medical records that he showed objective evidence of recurrent instability or subluxation at any of his appointments.  See VA Medical Records.  Even though his VA medical records show that he repeatedly complained of chronic instability beginning as early as July 2007, there is no evidence that instability was found on physical examination.  See July 2007, July 2008, May 2009 & May 2010 VA Medical Records.  The Board notes the Veteran is competent to give testimony concerning his symptoms, and finds his statements concerning the left knee instability he observed to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, for the purposes of determining the severity of his left knee instability, the Board finds that the lack of objective evidence of instability weighs in favor of a rating for "slight" rather than "moderate" or "severe" instability or subluxation.  Furthermore, without evidence of more frequent episodes of giving way or evidence that he uses an assistive device other than a brace, the Board cannot find that the Veteran's disability picture more nearly approximated "moderate" or "severe" recurrent subluxation or lateral instability at any point during the appeal period.  Thus, based on the totality of the evidence of record, the Board finds that the Veteran's left knee symptoms have more nearly approximated "slight" instability throughout the appeal period.  Moreover, the evidence of record shows that he has complained of left knee instability since at least July 2007.  See July 2007 VA Medical Record.  As such, he is entitled to a 10 percent rating under DC 5257 beginning September 4, 2008, one year prior to the date of his claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).    

      2.  Limitation of Motion

With regard to left knee limitation of motion, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent because he has not shown a compensable limitation of flexion or extension at any point during the appeal period.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Where a claimant has limitation of motion that is accompanied by pain, a rating of 10 percent rating may be appropriate.  38 C.F.R. § 4.59.   

With regard to degenerative or traumatic arthritis, the rating schedule provides that such conditions will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes a 10 percent rating is for application for a major joint (which includes the knee) affected by limitation of motion.  See id.  

Here, the evidence shows that Veteran was diagnosed with arthritis of the left knee by x-ray.  At all VA examinations throughout the appeal period, his left knee exhibited full extension to 0 degrees with no additional loss of range of motion on repeat testing or due to the DeLuca factors.  With regard to left knee flexion, he showed a limitation to 120 degrees with painful motion at the December 2009 VA examination and full range of motion with pain at the March 2011 and December 2012 VA examinations.  Although he exhibited weakened movement, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing, the examiner found that he did not exhibit any additional limitation of left knee flexion due to these factors or on repeat testing.  See December 2009, March 2011 & 2012 VA Examination Reports.  

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion at any point during the appeal period.  In making this determination the Board considered the Veteran's reports of having weekly flare-ups and mild functional impairment.  See id.  Specifically, the Veteran reported being unable to play sports, moderate impairment in performing chores, exercising and shopping, and mild impairment in traveling and/or driving in that he would have to get up and walk/stretch his leg after a while.  See December 2009 & December 2012 VA Examination Reports; see also Hearing Tr. at 8-9.  He also reported weekly flare-ups lasting a few hours, marked by exacerbated pain and made worse by activity, especially climbing stairs.  See id.  He reported being unable to stand for more than a few minutes and being unable to walk more than a few yards.  See December 2009 VA Examination Report.  Nevertheless, given that he exhibits little to no limitation in his left knee range of motion, the Board finds that his disability picture more nearly approximates the criteria for a 10 percent rating.  He is not entitled to a higher rating because he has not shown an actual or functional limitation of extension to 10 degrees or more, nor has he shown an actual or functional limitation of flexion to 45 degrees or less.

      3.  Other Diagnostic Codes 

The Board finds that the Veteran does not qualify for a separate rating under DCs 5258 or 5259 for symptomatic removal or dislocated semilunar cartilage.  First, although his medical records show that he was diagnosed with a meniscus tear in December 2009, there is no evidence that the Veteran experienced a dislocated meniscus at any point during the appeal period.  Thus, he is not entitled to an additional or higher rating under DC 5258 pertaining to dislocated semilunar cartilage.  Moreover, although the Veteran historically underwent surgical removal of part of the meniscus in his left knee, to provide him with an additional 10 percent rating under DC 5259 for the residuals of that surgery would constitute pyramiding.  The Veteran's left knee symptoms consist of pain, limitation of motion, popping, grinding, instability and weakness.  He is compensated for these symptoms under the ratings currently assigned.  As such, the Board finds that the Veteran is not entitled to an additional/separate 10 percent rating under DC 5259.  

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

C.  Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the evidence shows that his vertigo and left knee disabilities do not warrant referral for an extraschedular rating.  The schedular rating criteria reasonably contemplate all of the Veteran's symptoms.  Concerning his vertigo, the rating criteria contemplate the Veteran's dizziness and staggering.  With regard to his left knee disability, the rating criteria contemplates all of his symptoms, including limitation of motion, instability, giving way, pain, weakness, stiffness, popping, fatigability and lack of endurance which impairs his ability to walk, stand and/or sit for long periods of time or bend his knee.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of either of his disabilities are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   

D.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  According to the most recent evidence of record, the Veteran is currently employed as a bus driver.  See November 2012 Hearing Tr. at 5.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

There being no justiciable case or controversy, the Veteran's appeal of the issue of service connection for a left eye disorder secondary to a status post left orbital floor fracture is dismissed.

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent disability rating for vertigo from September 4, 2009 is granted.

Subject to the law and regulations governing payment of monetary benefits, a rating of no more than 10 percent for left knee instability beginning September 4, 2008, is granted.   

A rating in excess of 10 percent for left knee limitation of motion during the appeal period is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


